Kaman Corporation (NASDAQ-GS: KAMN) Kaman Corporation (NASDAQ-GS: KAMN) Investor Presentation August 10, 2011 2 Investment Summary §Significant long-term organic growth opportunities in Aerospace and Industrial Distribution §High margin Aerospace business anchored by market leading position in specialty bearings §Military platforms in Aerospace provide recurring revenue stream §Industrial Distribution business benefiting from industrial sector momentum and gaining scale via recent acquisitions §Investing in new product development, new product applications, acquisitions and technology for long-term growth §Strong balance sheet to drive growth and strategic initiatives §New, experienced management team 3 Distribution 63% Aerospace 37% 2010 Sales §Kaman Corporation is a diversified company that conducts business in the aerospace and industrial distribution markets §The Company has two segments –Industrial Distribution •Third largest distributor in the power transmission / motion control market •Distributes over four million SKUs to over 50K customers via 226 branches –Aerospace •Manufacturer and subcontractor in the global commercial and military aerospace and defense market •Diverse customer base of government divisions and blue chip customers §Publicly listed on NASDAQ with a market capitalization of $870 million as of August 5, 2011 §2010 Sales $1.3 billion; 4,300 Employees Corporate Overview (1) Operating profit after depreciation and before interest and corporate charges Distribution 31% Aerospace 69% 2010 Segment Operating Income (1) 4 H1 H1 Change Sales +28.5% Earnings per share $ 0.95(1) + 216.7% Free cash flow -218.5% Market capitalization +67.0% Price per share $ 22.07 $ 36.36 +64.7% (In millions except per share amounts) (1) Adjusted - excludes $2.4 million pretax ($0.07 per share, net of tax) adjustment associated with the death of a former executive Key Metrics 5 §Acquisitions and expansions –Industrial Distribution •Acquired Minarik Corporation of Glendale, CA, a national distributor of motion control and automation products •Acquired Allied Bearings Supply Company of Tulsa, OK •Acquired the assets of Fawick de Mexico, S.A. de C. V. of Mexico City, Mexico –Aerospace •Acquired Global Aerosystems, LLC, a provider of aerostructure engineering design analysis and FAA certification services to the aerospace industry •Opened a new, state of the art manufacturing facility in Chihuahua, Mexico Recent Significant Events 6 Recent Significant Events §Contract Awards –Since March 2010 awarded purchase orders for JPF fuzes totaling $177 million –Awarded a contract with a potential value in excess of $60 million to manufacture cabins for the AH-1Z attack helicopter –Awarded a contract from Bombardier to manufacture composite doors for the Learjet 85 business jet –Team K-MAX awarded a $45.8 million contract for the evaluation of unmanned aircraft systems for the USMC §Financing –Completed new four-year $275 million revolving credit facility (re- priced June 2011) –Completed $115 million offering of 3.25% convertible senior notes due 2017 –S&P reaffirmed Kaman’s BBB- investment grade credit rating 7 AEROSPACE 2010 Sales $487 Million 8 Aerospace OBJECTIVE: §$1 billion in sales by 2014 / margins in the “high teens” STRATEGY: §DEPTH - Size/financial strength to address larger, integrated work packages from primes/OEM’s and Tier 1’s §DIVERSITY - More balanced portfolio thru increased commercial content §DIFFERENTIATION - Continue to move from build-to-print to design- and-build for higher margins and more defensible positions 9 Aerospace Sales Business/ Regional 3% Defense 72% Commercial 25% Based on 2010 Sales 10 Fixed trailing edge Fuel tank access doors Top covers Red denotes bearing products Nose landing gear Rudder Main landing gear Flaps Horizontal stabilizer Door assemblies Engine/thrust reverser Aircraft Programs/Capabilities Flight controls Doors 11 Manufacture of cockpit Blade erosion coating Manufacture and assembly of tail rotor pylon Manufacture, sub assembly and joining of fuselage Blade manufacture, repair and overhaul Driveline couplings Bushings Flight control bearings Aircraft Programs/Capabilities Red denotes bearing products 12 Aerospace - Budget Impact on Military Programs §Backlog is comprised largely of programs that are unaffected by the proposed near-term budget cuts –UH-60 BLACK HAWK Program –Joint Programmable Fuze –Joint Strike Fighter –A-10 –AH-1Z §C-17 has a firm backlog into 2013 §Canceled programs had minimal overall impact to the company –Nuclear ballistic missile defense –Naval surface ships –F-22 –Future Combat System 13 Strong Base Business §BLACK HAWK §Joint Programmable Fuze (JPF) §C-17 §Boeing and Airbus Commercial Platforms 14 Positioned to Benefit from Ramp in Commercial Production §Boeing 777 §Boeing 747-8 §Boeing 737 §Boeing 787 §Airbus A320 §Airbus A380 §Airbus A350 15 Other Growth Programs §A-10 re-wing §F-35 (Joint Strike Fighter) §Bell Helicopter –AH-1Z –Commercial §Learjet 85 16 §Teamed with Lockheed Martin to develop an unmanned military version of the Kaman K-MAX commercial helicopter §Lockheed Martin / Kaman team working under a $45.8 million contract for the evaluation of unmanned aircraft systems by the USMC §Lockheed Martin awarded $47 million Army contract for unmanned K-MAX development Contract Award - Unmanned K-MAX® 17 New Program - Bell Helicopter AH-1Z §Latest version of the AH-1 attack helicopter for the USMC §Leverages capabilities of the Aerospace Group –New cabins will be manufactured in Jacksonville facility –Tooling will be designed and built by UK tooling division §Initial period of performance runs through 2015 §Program value could exceed $60 million 18 §LJ85 mid-size eight passenger business jet §Kaman will manufacture: –Passenger door composite assembly –Stair assembly –Over wing emergency exit door §First significant award from Bombardier for aerostructures New Program - Learjet 85 19 20 UP 16% $536 Million at 7/01/11 $461 Million at 7/02/10 Backlog Continues to Grow 21 INDUSTRIAL DISTRIBUTION 2010 Sales $832 Million 22 §Third largest industrial distribution firm serving $15 billion of the $23 billion power transmission / motion control market. §226 branches and 5 distribution centers §Major product categories: –Bearings –Mechanical and electrical power transmission –Fluid Power –Motion control –Automation –Material handling §Metrics: –$470,000 sales per employee (2010) –2,000 employees (approximately one third outside sales) –4.0 million SKUs –50,000+ customers Industrial Distribution Overview 23 Industrial Distribution OBJECTIVE: §$1.5 billion in sales - 7% operating profit margin by 2014 STRATEGY: §SCALE/GROWTH - Broaden product offering organically and through acquisitions.Expand geographic footprint to enhance position in the national accounts market §PRODUCTIVITY - Execute organizational realignment and implement multi-faceted technology investments §PROFITABILITY - Recognize sales and cost synergies from the three acquisitions completed in 2010.Enhance margins through new higher margin product lines, a focus on pricing management and leverage increased purchasing scale 24 Executing Strategy and Building Network 25 §Strong organic growth –Q211 sales rose by 13.5% (8.6% organic) over the prior year period to a record $239 million –OEM markets continue strong growth –MRO markets are solid –Market strength across geographies, customers and end markets §Acquisitions accelerating top line and building scale –Added geographic coverage, product line expansions, strong franchises –Acquisitions added $96.2 million in sales in 2010 –Minarik and Allied acquisitions have been twice as accretive as expected Growth is Well Rounded Q211 Operating profit margin grew to 5.1%, the ninth consecutive quarter of improvement 26 Organic Acquisition Industrial Distribution Sales Per Day 27 Industrial Distribution Opportunities §Broaden product offering organically and through acquisition to win additional business from existing customers and gain market share §Enhance margins through new higher margin product lines, a focus on pricing management and leverage from higher sales §Recognize sales and cost synergies from the three acquisitions completed in 2010 §Expand geographic footprint through additional acquisitions to enhance Kaman’s position in the competition for national accounts §Improve productivity through technology investments to enhance return on sales 28 §Full year 2011 Industrial Distribution’s sales to be approximately $930M to $960M, up 12.0% to 15.0%.Operating margins are projected to be between 4.7% and 4.9% §Full year 2011 Aerospace sales to be approximately $550M to $565M, up 13.0% to 16.0%.Operating margins are estimated to be 15.2% to 15.5% §Net interest expense will be approximately $12.5M §Corporate expenses are expected to be in the range of $43.0M to $44.0M for the full year (1) §Free cash flow is expected to be $30.0M to $35.0M (1) Excluding $2.4 million pre-tax benefit recognized in Q111 relating to the death of a former executive Outlook 29 Kaman Investment Merits §A Leading Market Position in Both Business Segments §Two Distinct Markets Balance Overall Company Performance §Continued Focus on Profit Optimization, Increasing Cash Flows and Strengthening Competitive Position §Strong Liquidity and Conservative Financial Profile §Disciplined and Focused Acquisition Strategy §New, experienced Management Team 30 FINANCIAL SUMMARY 37% 2010 Sales $1.32 Billion 31 Financial Highlights - Q2 32 (1)Adjusted - excludes $6.4 million goodwill impairment, $2.0 million aerospace contract settlement and $6.6 look-back interest benefit Financial Highlights - Full Year 2010 33 (In Millions) As of 7/1/2011 As of 12/31/10 As of 12/31/09 Cash and Cash Equivalents Notes Payable and Long-term Debt $ 142.6 $ 148.4 Shareholders’ Equity $ 397.0 $ 362.7 $ 312.9 Debt as % of Total Capitalization 26.4% 29.0% 16.9% Capital Expenditures Depreciation & Amortization 1 For the six months ended 7/1/2011 Balance Sheet and Capital Factors 34 APPENDIX I 35 Source:Boeing and Airbus historical data and ISM Aerospace Orders and Deliveries vs. ISM Index Why Two Businesses?Diversifies Revenue 0 Boeing Airbus Boeing Airbus ISM index Orders Deliveries 36 Industrial Distribution Acquisitions 3 Acquisitions Completed in 2010: §Minarik (April 30, 2010) –Only national distributor of motion control & automation products –2009 sales: $84 million; Purchase price: $42.5 million –Expands geographic coverage in 3 of the top 15 markets where Kaman has not been well represented (e.g. San Jose, Cleveland, Chicago) –Diversifies traditional MRO customer base through primary OEM presence –Expands product offering; positions Kaman as a leader in motion control & automation §Allied Bearings Supply (April 5, 2010) –Distributor of bearings, power transmission, material handling, and industrial supplies –2009 sales: $22 million; Purchase price: $15 million –Expands Kaman’s coverage in Oklahoma, Arkansas and Texas –Adds volume in core product lines and provides access to chemical and petro- chemical industries and oil and gas industries §Fawick de Mexico (February 26, 2010) –Mexico City based fluid power distributor with coverage throughout most of Mexico –2009 sales: ~$4.0 million (USD); Purchase price: ~$5.0 million (USD) 37 Industrial Distribution Improving Productivity Illustration §Ft. Wayne Processing Center §Processes accounts payable and accounts receivable transactions - more than 1.4 million documents annually §Disburses more than $600 million annually §Applies more than $700 million in cash collections annually §From 2007 to 2010 utilizing process improvements and new technology improved productivity per employee 32% on a 19% reduction in headcount 38 Global Aerosystems §Global Aerosystems acquisition (December 2010) –Strongly supports strategic initiative to grow design content for higher more protected margins (life of program vs. build to print) –Strong experienced base of 120 engineers –Key customer positions •Boeing, Kawasaki Heavy Industries, Mitsubishi Aircraft Corporation, Mitsubishi Heavy Industries, Bombardier, Aviation
